DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 2/28/22, with respect to claims 1 and 14-16 have been fully considered and are persuasive.  The objection to claims 1 and 14-16 has been withdrawn. 

Applicant’s arguments, see page 9, filed 2/28/22, with respect to claims 1-5, 7, 8 and 14-16 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7, 8 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14, 15 and 16, the prior art does not contain a valid combination of references that disclose a sheet information changing apparatus with a user interface for changing sheet information of a sheet holder of a printing apparatus, wherein a controller restricts changing of the sheet information based on a user instruction and when a changing instruction for changing sheet information is received  for sheet information where change is restricted, a confirming screen is displayed and 
Claims 2-5, 7 and 8 are allowed because they depend upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672